In re: Arnold Smith applying for writs of mandamus and habeas corpus.
Granted. See Order.
ORDER
In this matter, the application, with annexed documents and the return of the trial judge, dated September 19, 1973, having been duly considered,
It is Ordered, Adjudged and Decreed that an out-of-time-appeal be and the same is hereby granted to applicant Arnold Smith from his conviction and sentence in the proceeding entitled State of Louisiana v. Arnold Smith, No. 224-868, on the Docket of the Criminal District Court for the Parish of Orleans, said sentence dated October 13, 1972.
It is Further Ordered, Adjudged and Decreed that the said Arnold Smith, applicant herein, shall have ninety (90) days from and after the date hereof within which to perfect said out-of-time-appeal.
It is Further Ordered, Adjudged and Decreed that the Orleans Parish Indigent Defenders’ Board shall prosecute said appeal on behalf of said Arnold Smith, without delay and in a thorough and professional manner, making such motions for extensions of time to the Judge of the District Court as may be necessary and proper under the circumstances.